BELT TENSIONING MONITORING DEVICE



FIRST OFFICE ACTION

DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element number 23a which is set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 24 and 24a which are not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 1, line 1; the phrase “the belt tensioning” lacks antecedent basis.
Claim 1, line 6; the phrase “the belt slip effect” lacks antecedent basis.
Claim 2, lines 2 - 3; the use of the phrase “a magnetized area such as a magnet or a magnetized rubber... or magnetic powder” is indefinite as to what is required by the claim. The phrase “such as” creates a range within a range and thus makes indefinite as to whether a magnet, magnetized rubber, or magnetic powder is required by the claim or just any magnetized area.


Claim 3, line 2; the use of the phrase “the mark is an optical mark such as a reflective area or a tape” is indefinite as to what is required by the claim. The phrase “such as” creates a range within a range and thus makes indefinite as to whether a reflective area or a tape is required by the claim or just any optical mark.
Claim 5, lines 2 - 3; the use of the phrase “a magnetized area such as a magnet or a magnetized rubber... or magnetic powder” is indefinite as to what is required by the claim. The phrase “such as” creates a range within a range and thus makes indefinite as to whether a magnet, magnetized rubber, or magnetic powder is required by the claim or just any magnetized area.
Claim 6, line 2; the use of the phrase “the second mark is an optical mark such as a reflective area or a tape” is indefinite as to what is required by the claim. The phrase “such as” creates a range within a range and thus makes indefinite as to whether a reflective area or a tape is required by the claim or just any optical mark.
Claim 10, lines 5 - 6; the phrase “the belt tensioning” lacks antecedent basis.
Claim 10, line 7; the phrase “the belt slip effect” lacks antecedent basis.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 - 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rembisz et al. (9,228,909).

With respect to independent claim 1, Rembisz et al. set forth a belt tensioning monitoring device for monitoring the belt tensioning of a belt of a belt drive system comprising:
a driving pulley (104); and
a driven pulley (106) rotated by the driving pulley thanks to the belt (108),
wherein the belt tensioning monitoring device is configured to determine the belt slip effect with at least one mark (308) provided on the belt and a sensor (112) configured to detect the mark and to send a signal to an electronic control unit (114; see col. 3, line 43 - col. 4, line 7).

With respect to claim 3, Rembisz et al. set forth that the mark is an optical mark and the sensor is an optical sensor (col. 4, lines 40 - 48).

With respect to claim 4, Rembisz et al. set forth a second mark as of the same type as the first mark (308) and provided on the belt (Figs. 3B - 3D), the sensor being configured to detect the second mark (col. 3, line 43 - col. 4, line 7).

With respect to claim 5, Rembisz et al. set forth that the second mark is a magnetized area (col. 3, lines 31 - 34).

With respect to claim 6, Rembisz et al. set forth that the second mark is an optical mark (col. 4, lines 40 - 48).



With respect to independent claim 10, Rembisz et al. set forth a belt drive system comprising:
a belt (108);
a driving pulley (104);
a driven pulley (106) rotated by the driving pulley thanks to the belt; and
a belt tensioning monitoring device for monitoring the belt tensioning of the belt of the belt drive system configured to determine the belt slip effect with at least one mark (308) provided on the belt and a sensor (112) configured to detect the mark and to send a signal to an electronic control unit (114; see col. 3, line 43 - col. 4, line 7).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rembisz et al. (9,228,909) in view of Sands et al. (2003/0199349).

With respect to claim 2, Rembisz et al. set forth that the mark can be a magnetized area (col. 3, lines 31 - 34) but fail to set forth that the sensor is a hall effect sensor.

Sands et al. set forth the use of a hall effect sensor to detect a magnetized area on a moving object (page 2, paragraph 23).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a hall effect sensor as the sensor of choice to detect such a magnetized area.
The motivation being that a hall effect sensor is a well known, efficient, and inexpensive type of sensor used to detect a magnetized mark on a moving object.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz et al. (9,228,909) in view of Takano (4,634,404).

With respect to claim 7, Rembisz et al. fail to set forth that a mark is provided on a surface of a pulley and that a second sensor is configured to detect the mark and send a speed signal to the electronic control unit.
However, Takano set forth that a mark (30) is provided on a surface of a pulley (18) and a sensor (26) is configured to detect the mark and send a speed signal to the electronic control unit (28).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a sensor to sense the speed of the pulley, as made known by Takano, in addition to the sensor that is used to detect the presence of a mark on the belt as per Rembisz.
The motivation being to determine the speed of the pulley so that if the belt tension is determined to be outside a preferred range, the speed of the pulley can be adjusted accordingly to compensate for the measured tension.

With respect to claim 8, Rembisz et al. set forth that the mark is a reflective mark and the sensor is an optical sensor (col. 4, lines 40 - 48).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rembisz et al. (9,228,909) in view of Takano (4,634,404) and further in view of Sands et al. (2003/0199349).

With respect to claim 9, Rembisz et al. set forth that a mark can be a magnetized area (col. 3, lines 31 - 34) but fail to set forth that the mark is on a pulley and that the sensor is a hall effect sensor.
Takano sets forth the mark (30) being on the pulley (18).
Sands et al. set forth the use of a hall effect sensor to detect a magnetized area of a mark (page 2, paragraph 23).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a hall effect sensor as the sensor of choice to detect a moving magnetized mark.
The motivation being that a hall effect sensor is a well known, efficient, and inexpensive type of sensor used to detect a magnetized mark on a moving object.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/Primary Examiner
Art Unit 2856